DETAILED ACTION
This office action is in response to the application filed on 05/01/2019. Claims 1-20 are pending in this application. Claims 1-20 are subjected to restriction and election requirement.
Examiner’s Note: 
Attorney Michael Brandt’s contact info was not correct so a telephone call cannot be completed in order to request an oral election to the restriction requirement. Examiner attempted to call 408-414-1212 which was picked up by a different person and 408-642-8510 listed on a different form was not answered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.        Claims 1-8, and 13-20 are drawn to a method or non-transitory computer readable medium for automatically assigning labels to a set of data points representing varying values for metrics in a computing application, training a first anomaly detection model based at least in part on the automatically assigned labels; receiving input that assigns a user-set label to data points; propagating the user-set label to other data points in the first set of data points; retraining the first anomaly detection model or training a second anomaly detection model based at least in part on the user set label assigned to the data points and propagated to the other data points; evaluating a second set of data points for the metrics in the computing application using one of the first anomaly detection model or the second anomaly detection model to identify anomalous behavior exhibited by the computing application, classified in CPC H04L 63/1425.
.        Claims 9-12 are drawn to a method for training an anomaly detection model to learn a plurality of anomaly regions within a multidimensional space including two or more dimensions of a computing application; storing a mapping between each respective anomaly region of the plurality of anomaly regions and a respective anomaly classifier from a set of anomaly classifiers; evaluating a set of metrics for the computing application using the trained anomaly detection model to detect an anomaly in the computing application; assigning, based at least in part on the mapping, a particular anomaly classifier to the anomaly from the set of anomaly classifiers; performing a responsive action to address the at least one anomaly based at least in part on the particular anomaly classifier, classified in CPC H04L 63/1441.        
	The inventions are distinct, each from the other because:
4.	Inventions A and B are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.  In the instant case, the subcombination “A” is directed to the specific steps of training automated and machine assisted models to detect anomaly using metrics based on one of the models, while subcombination “B” is directed to the general training of an anomaly model to learn anomaly regions within a multidimensional space; using the trained anomaly detection model to detect an anomaly in the computing application by evaluating a set of metrics; assigning, based at least in part on the mapping, a particular anomaly classifier to the anomaly; perform a responsive action to address the anomalies based at least in part on the anomaly classifier. Subcombination “A” can be used separately to detect anomalies, while the anomaly detection within a multidimensional space and responsive action to address the anomalies using subcombination “B” does not require the same anomaly training model technique of subcombination “A”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435